Citation Nr: 1312791	
Decision Date: 04/17/13    Archive Date: 05/02/13

DOCKET NO.  04-36 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for avascular necrosis of both hips and femurs, status post bilateral hip replacements.


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1967 to August 1978.  

This case originally came before the Board of Veterans' Appeals (Board) on appeal from an April 2003 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  No hearing was requested.

In a September 2007 decision, the Board denied service connection claim for avascular necrosis, as well as other issues.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  

In a July 2009 Memorandum Decision, the Court vacated that portion of the Board's decision relating to the service connection claim for bilateral avascular necrosis, and that issue was remanded for further development and readjudication.

In April 2010, the Board remanded this issue to the RO for further development.  The case now returns to the Board and is ready for readjudication on the merits.

In October 2012, the Veteran's attorney advised the Board that the Veteran had previously contacted the attorney's office and advised that he no longer wanted the attorney to represent him.  He reported that he had previously advised the RO that the Veteran no longer wanted the attorney to represent him, and that he would no longer be representing the Veteran.  He enclosed a copy of a letter he had sent to the RO and which was dated in August 2012.  That letter contained the information, the attorney reported in his October 2012 letter to the Board.  Copies of the attorney's August and October 2012 letters were sent to the Veteran, and he has not disputed their contents.

In a February 2013 letter to the attorney (with a copy to the Veteran), the letter explained that this attempt did not comply with applicable laws and regulations concerning withdrawal of representation.  The attorney was allowed the opportunity to submit a proper motion to withdraw for consideration.  No response was received, and the Veteran has not indicated that the attorney is no longer his representative.  Therefore, the attorney remains the Veteran's representative for the purposes of this appeal.

A VA Form 8 shows that the RO re-certified the appeal to the Board September 12, 2012; and the RO informed the Veteran of the recertification in a letter dated September 19, 2012.  By regulation a claimant may revoke a power of attorney or discharge an attorney at any time.  38 C.F.R. § 14.631(f)(1) (2012).  A representative may withdraw his representation at any time prior to certification of an appeal to the Board, provided it complies with the requirements of 38 C.F.R. § 14.631.  38 C.F.R. § 20.608.  The provisions of 38 C.F.R. § 14.631(c) (2012), provide that an attorney may withdraw as representative, before certification of the appeal to the Board, provided the withdrawal would not adversely impact the claimant's interests.  

The attorney's reports that the Veteran had discharged the attorney together with the fact that the Veteran has not disputed these reports, weighs in favor of a finding that the Veteran has discharged the attorney.  Even if the Veteran had not discharged the attorney, the attorney has provided evidence that he had withdrawn his representation prior to certification of the appeal to the Board.  The withdrawal is not adverse to the Veteran's interests, because the relationship between the Veteran and attorney is apparently ruptured and continuation of a technical representation would not be likely to assist the Veteran with his appeal.

Over the course of the appeal the Veteran was informed on a number of occasions of the possibility of changing representation.  Most recently, the Board sent him a letter dated in September 2012, in which it informed him of the receipt of his appeal at the Board and that a letter from the RO contained information referable, among other things, to changing representation.  The record also shows that the Veteran has changed representatives in the past, and thereby demonstrated knowledge of how to appoint a new representative, if he desired to do so.  No further notice to the Veteran regarding representation is deemed necessary.

In a statement received in July 2012, the Veteran made reference to having had prostate cancer.  It is unclear whether the statement was intended as a claim for service connection.  This matter is referred to the RO for adjudication.


FINDINGS OF FACT

Avascular necrosis of the hips and femurs was not the result of disease or injury during the Veteran's active service, to include the reported fall in 1970, and arthritis of the hips was not shown during service or to a compensable degree within one year after separation from service.  


CONCLUSION OF LAW

The criteria for service connection for avascular necrosis of the bilateral hips and femur bones, status post bilateral hip replacements, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  

These notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Proper VCAA notice must be provided to a claimant prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  

In this case, the Veteran was advised in February 2003, prior to the initial unfavorable rating decision in April 2003, of the evidence and information necessary to substantiate his claim, and the responsibilities of the Veteran and VA in obtaining such evidence.  Thereafter, in March 2006, he was also advised of the evidence and information necessary to establish a disability rating and an effective date, in accordance with Dingess/Hartman.  The timing defect as to this letter was cured by the subsequent readjudication of the claims, including in a July 2012 supplemental statement of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006); Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

Concerning the duty to assist, the Veteran's service treatment records and all identified available post-service treatment records have been obtained and considered.  There is no indication that he receives any benefits from the Social Security Administration (SSA) pertinent to his claimed disability.  The Veteran has both a paper claims file and a Virtual VA paperless claims file (a highly secured electronic storage system).  However, review of the paperless claims file shows that all pertinent records are also associated with the paper claims file.  

The RO obtained available service treatment records in June 1979.  In February 2005, the RO requested inpatient clinical records for a broken left leg and shock to both femurs from the Templehof Air Base in Berlin, Germany, between October and November 1970, as identified by the Veteran.  A response was received that searches were conducted, but no such records were located.  The Veteran has been notified of the unavailability of these records and asked to provide records in his possession; but has not provided copies of any records.  Further, the available service records do document an injury from a fall in August 1970, near Templehof Central Airport, and include treatment records from the U.S. Army Hospital in October 1970.  Indeed, the Veteran has pointed to such records in support of his claim.  Adequate efforts have been made to obtain any outstanding service records.

Additionally, concerning post-service records, the evidence includes treatment records from several private providers, including a July 2003 private opinion upon which the Veteran primarily relies, as well as VA treatment records.  The Veteran has reported that additional records from a private provider dated prior to June 1996 are not available.  See May 2003 letter.  Further, he has been requested on several occasions to identify and authorize VA to obtain any non-VA records, or provide such records himself, but he has not identified or provided any further records.  Reasonable efforts have been made to obtain pertinent post-service medical records.  

The Veteran has also been afforded VA examinations in connection with his claim.  Most recently, as directed in the prior remand, the Veteran was examined in September 2010 to determine the nature, onset date, and etiology of his bilateral avascular necrosis.  The VA examiner addressed all questions posed in the remand and provided a well-reasoned explanation for each opinion offered, based on consideration of all lay and medical evidence of record.  Significantly, the examiner discussed the private medical opinion upon which the Veteran primarily relies in support of his claim.  As discussed below, the examiner's findings and reasoning are consistent with the Board's independent analysis of the evidence of record and findings concerning the Veteran's credibility.  

The prior remand directives have been satisfied.  The Court's memorandum decision was premised on a finding that the Board had provided insufficient reasons and bases for rejecting an opinion from Dr. Younger.  The Board is providing additional discussion of that opinion below, which is intended to take into account the points made in the Court decision.  

It does not appear that there is additional assistance or notice that would be reasonably likely to aid the Veteran in substantiating the claim.

II. Analysis

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Where a disease is diagnosed after discharge, service connection may be granted when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.303(d).  

Further, certain chronic diseases (including arthritis) will be presumed to be service-connected if manifested to a degree of at least 10 percent within one year after active duty; or if demonstrated in service and at any time thereafter.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.303(b), 3.307(a)(3), 3.3099(a).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service, or within the presumptive period after service, either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  

Generally, to establish direct service connection, there must be competent and credible evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disability.  38 C.F.R. § 3.304; Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Lay statements may be sufficient for service connection by establishing the occurrence of lay-observable events, the presence of disability, or symptoms of disability that are susceptible to lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In particular, the nexus element may be established based on competent and credible medical or lay evidence of continuity of symptomatology for a listed chronic disability.  See Walker v. Shinseki, 706 F.3d 1331 (Fed. Cir. 2013).  

When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA must determine whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim will be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54-55 (1990); Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran asserts that he developed avascular necrosis of the bilateral hip and femur bones as a result of injury from a fall during service in 1970.  

The evidence reflects current diagnoses including degenerative joint disease of the hips related to avascular necrosis and bilateral hip arthralgia, secondary to avascular necrosis of the femurs, with left thigh muscle atrophy.  See, e.g., VA examination reports dated June 2004 and March 2003; see also private medical records dated June 1996, November 2002, and July 2003.  This condition is now status-post bilateral hip replacement.  See September 2010 VA examination report.

With regard to in-service injury or disease, there is conflicting evidence of record as to the exact nature and date of the Veteran's claimed injury or injuries in 1970, although he has consistently stated that they occurred while stationed at the Templehof Air Base in Berlin.  During the course of the appeal, he has claimed at various times that he broke his left leg or tibia, or that he broke his right fibula or ankle.  He has also stated that he landed upright on both feet and sustained shock or injury to both femurs or hips, regardless of whether he stated the left or right lower leg or ankle was broken.  Further, the Veteran has reported that the injury at issue occurred when he fell while walking outside, or when he fell out of a second-story or a third-story window.  Finally, he has reported variously that the date of the injury was in August 1970 or in October 1970.  See December 2002 claim for VA benefits; May 2003 and January 2004 statements from Veteran; September 2006 arguments from former representative; July 1996 and July 2003 records from Dr. Younger; March 2003, June 2004, and September 2010 VA examination reports.

Service treatment records, discussed in greater detail below, reflect that the Veteran fell down some steps or stairs near his girlfriend's house in Berlin in August 1970 and suffered a fractured right ankle or right distal fibula.  In a September 2010 statement, the Veteran asserted that when he broke his leg in August 1970, he actually fell from a second-story window in a bad accident.  He stated that he and his girlfriend made up a story to tell the military hospital because they did not want her to get in trouble, and they told them that he fell down the stairs.

The Veteran's service treatment records reflect that a temporary profile was issued for a right ankle fracture in August 1970, and he was to report for follow-up treatment and evaluation in October 1970.  He was noted to have sustained an injury when he fell down some steps or stairs at his girlfriend's house at approximately 2330 hours near Templehof Central Airport.  

The Veteran was treated over the next several months for fracture of the right ankle or right lateral malleolus.  X-rays in August 1970 and September 1970 showed a spiral fracture of the distal end of the right fibula.  He had a short-leg walking cast and was restricted from strenuous physical activity.  

Records from the U.S. Army Hospital in Berlin dated in October 1970 refer to treatment for the fractured lateral malleolus approximately six weeks earlier, with no indication of any new injury or any fall from a window.  Another temporary profile was issued in November 1970 for a right ankle fracture, and the Veteran was to report for follow-up evaluation in late November 1970.  X-rays in December 1970 showed good position and alignment of the fractured right fibula.  

Service records contain no documentation of any problems or fracture of the left leg, including the tibia or fibula, in 1970.  A June 1974 service treatment record; however, showed large amounts of ecchymosis over the entire left leg secondary to an injury about one week earlier.  Records in April 1977 showed treatment for a left ankle injury while running, diagnosed as a sprain.  X-rays at that time showed no fracture. 

The Veteran continued to have problems with his right ankle, including weakness and numerous sprains or twisted right ankle.  In May 1976, x-rays were noted to show some calcification about the lateral aspect of the tip of the right medial malleolus, which was probably secondary to previous injury and subsequent dystrophic calcification.  A May 1978 separation examination conducted at Bergstrom Air Force Base noted some right ankle weakness, with a history of sprains and fractures.  The Veteran was noted to have fractured his tibia in 1971, which was casted and well healed.  There were no other clinical abnormalities of the lower extremities or other symptoms noted.  In June 1978, records from the orthopedic clinic at Wilford Hall U.S. Air Force Medical Center showed continued complaints regarding the right ankle, and x-rays showed no fracture.  

Service connection has already been established for residuals of right distal fibula fracture as a result of the August 1970 in-service right ankle injury.  Further, the Board previously denied service connection for residuals of a broken left tibia, and the Court found that this issue had been abandoned on appeal in July 2009.  

There is no indication of any treatment for the femurs or hips after service until the mid-1980s, ranging from 1985 to 1987.  The Veteran has indicated that he sought treatment from private providers at that time after injuring his left hip while playing racquetball.  He asserts that x-rays showed severe disease of the left hip and he was first diagnosed with avascular necrosis at that time, although those treatment records are not available.  See December 2002 claim, May 2003 statement, July 1996 record from Dr. Younger, September 2010 VA examination report.

The Veteran has also reported post-service private treatment for the femurs or hips from 1996 forward from Dr. Sullivan, Dr. Arnott, and Dr. Younger.  Some records have been received from those providers.  X-rays conducted in 1996 are of record, which showed deformity of both femoral heads consistent with avascular necrosis and superimposed degenerative change.  Dr. Younger noted in July 1996 that the x-rays showed severe deformation and degenerative changes bilaterally.  The Veteran refused total hip replacement at that time, but the condition progressed, such that he eventually underwent bilateral hip replacements in 2003.  

The Veteran relies primarily on records from Dr. Younger, an orthopedic surgeon, to establish that his bilateral avascular necrosis developed as a result of injuries during service.  In a July 1996 record from Dr. Younger, the Veteran reported "quite a few years" of problems with his hips, stating that they started to become painful "sometime after he fell" and landed upright on both of his legs, and that he was also treated for a tibia fracture at that time.  He stated that "a few years after that," his hips started bothering him quite a bit.  The Veteran reported being evaluated for the hips approximately 8 years earlier (or around 1988) and being told that he would not be able to walk within a year after that visit.  

Similarly, in July 2003, Dr. Younger noted that he had previously evaluated the Veteran in 1996, and there was evidence at that time of severe collapse and degeneration of the hip secondary to avascular necrosis.  He stated that the Veteran's hip problems stemmed from an injury that he had while in the military.  The Veteran reported that he fell upright on both legs, which caused an impact to the hips, and he was treated for an acute tibial fracture.  Dr. Younger recorded that "[s]ometime after that," the Veteran developed pain in the hips that was likely due to avascular necrosis secondary to the trauma.  Dr. Younger opined that it was likely that the Veteran's avascular necrosis started in 1970 and gradually became worse.  He stated that it is not uncommon to have a period of minimal symptoms and then develop increasing symptoms as collapse and degeneration occurred.  

The Veteran also points to a June 2004 VA examination report, in which a VA Family Nurse Practitioner (FNP) initially opined that it was at least as likely as not that the Veteran's reported fractured right ankle and injury to the left lower extremity during service caused or aggravated his avascular necrosis of the hips and femurs bilaterally.  At that time, the Veteran reported suffering a distal right fibula fracture or right ankle fracture in 1970 in Berlin when he fell out of a two-story window, landing on his legs.  He stated that the injury was subsequently x-rayed and shown to have good alignment, and that he had subsequent right ankle fractures and sprains in the 1970s.  The examiner relied on Dr. Younger's opinion that the original injury would have been enough to initiate the chronic changes to the femoral heads.

However, upon further review of the claims file, this VA examiner issued a revised opinion in September 2004.  The examiner noted that the Veteran sustained a spiral fracture of the right distal fibula in 1970 after falling down some stairs in Germany, based on the service records.  The examiner stated that this service-related injury was not sufficient to have caused avascular necrosis of the femoral heads, as the impact of falling down stairs and fracturing the fibula would not have transmitted enough pressure to the femoral heads to have caused that condition.  Therefore, the examiner opined that the avascular necrosis of the femoral heads was not caused by or the result of the right ankle fracture suffered in service in 1970.

The Veteran has also submitted a medical article from the internet concerning the possible causes and symptoms of avascular necrosis to support his claim that the condition can result from direct injury to the joint.  The internet article is from the Medical College of Wisconsin and was updated in March 2000.  

The article states that avascular necrosis resulted from temporary or permanent loss of blood supply to the bone, and it can be caused by injury such as a fracture or dislocation (known as trauma-related avascular necrosis).  Studies showed that this type of avascular necrosis developed in more than 20 percent of people who dislocated a hip joint.  

Avascular necrosis might also be caused by certain risk factors (known as non-traumatic avascular necrosis) such as steroid medications, excessive alcohol use, increased pressure within the bone, or other risk factors.  Studies showed that long-term, systemic use of corticosteroids was associated with 35 percent of all non-traumatic avascular necrosis cases.  In the early stages of avascular necrosis, patients might not have any symptoms, but most patients experienced joint pain as the disease progresses.  Pain usually developed gradually, and if the bone and surrounding the joint surface collapsed, then pain might develop or increase dramatically.  The period of time between the first symptoms and loss of joint function may range from several months to more than year.  X-rays of a person with early avascular necrosis were likely to be normal because the test was not sensitive enough, but x-rays would show bone damage in the later stages.  If untreated, most patients would suffer severe pain and limitation of movement within two years.  
  
A medical article or treatise "can provide important support when combined with an opinion of a medical professional" if it discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts.  Mattern v. West, 12 Vet. App. 222, 228 (1999).

The Veteran was afforded another VA examination in September 2010, which was conducted by contract specialist medical doctor.  The examiner acknowledged that the exact mechanism of injury during service in 1970 was likely unknown, as the Veteran now claimed that he fell out of a second-story window, but he reported during service that he fell down stairs.  The examiner noted that the service records showed that the Veteran had a right ankle fracture with a spiral fracture of the distal fibula.  He also noted that the hips were not x-rayed at that time, and there was no discussion in the medical records of any injury to the hips in service.  

Additionally, the examiner noted the Veteran's reports of seeking treatment for hip pain after an injury while playing racquetball in the mid-1980s, as well as his report of being diagnosed with avascular necrosis around 1987 based on x-rays of the left hip that showed severe disease.  The examiner stated that it was uncertain what happened at that time because those treatment records were unavailable.

The Veteran reported to the VA examiner that his left hip pain became an issue in the mid-1990s, and he later developed pain in the right hip, although not as severe, also in the mid 1990s.  Eventually, by 2003, the pain had become so severe that he sought orthopedic attention, which is when he saw Dr. Arnott and was referred to Dr. Younger.  

The examiner summarized Dr. Younger's July 2003 note and opinions that the bilateral hip avascular necrosis was likely due to trauma during service.  After the hip operations, the Veteran was diagnosed with prostate cancer and had undergone radiation to distant areas including the hips and pelvis.  The Veteran also had a history of horseshoe kidney and abdominal aortic aneurysm with repair in 2001.  He denied smoking and reported drinking alcohol on occasion.

The examiner opined that the Veteran's avascular necrosis of both hips, leading to bilateral hip replacement surgery in 2003, was less likely as not (less than 50/50 probability) caused by or a result of a fall during service in 1970.  

The examiner elaborated that the Veteran's right distal fibula was injured in August 1970, and there was no documentation of any injury to the left lower extremity at that time.  The examiner indicated that it would require speculation to state what injuries would be expected if an adult male fell two stories in an upright position directly onto his feet because we do not know the exact height at which the Veteran fell or the circumstances relating to the fall.  

The examiner stated that whether the Veteran fell in a free fall or fell down a flight of stairs would alter the injuries to his feet.  He noted that, typically, when carpenters fall from ladders and land on both feet, injuries are noted at both os calcis or heels.  The examiner indicated that the report of falling and landing on both feet appeared suspect to some degree because no heel fracture was seen in the Veteran's case.  The examiner also stated that whether the Veteran's injuries from such a fall would be unilateral or bilateral would depend on whether or not the Veteran fell onto one or two legs.  In particular, falling on one leg would cause severe injury to one leg, and falling on two legs would minimize this severity by half.

As service records indicate that the Veteran sustained a spiral fracture to the right distal fibula in service; the examiner was requested to indicate what forces acting on a human leg would cause a spiral fracture of only one long bone of the lower extremity with involvement of the talar dome, and whether those forces would be more consistent with a fall down stairs or a fall from a height of two stories.  The examiner stated that spiral fractures occurring in one long bone of the lower extremity are usually thought to be of a twisting or rotational type manner, although it is not impossible that a spiral fracture could be consistent with a fall.  He further stated that, with an intoxicated individual falling down stairs or falling from some height, it is impossible to determine the exact cause of the spiral fracture and talar dome involvement.  The examiner noted, however, that the Veteran's ankle mortis was intact based on evaluation and x-rays in the record.

The examiner opined that the Veteran's avascular necrosis of the bilateral hips or femur bones was not related to any signs or symptoms in service.  He acknowledged that injury, including the specific injury reported by the Veteran, could possibly cause avascular necrosis.  However, symptoms would be expected shortly after the injury, as the timeline for developing avascular necrosis to the onset of symptoms is "usually in a period of months and certainly less than two years."  

The examiner noted that the Veteran's hip symptoms did not occur until many years later, as he reported problems with the left hip when he suffered an injury in 1987, followed by more problems with the hips in the mid-1990s.  The examiner stated that there was "certainly no way" an injury in 1970 would not manifest clinically until the mid-1990s if the prior occurrence was related.  For the same reasons, the examiner also opined that the Veteran's avascular necrosis was not incurred within one year of his separation from active duty in August 1978.

Assuming an initial diagnosis of avascular necrosis in 1985, as reported by the Veteran, the examiner was requested to address risk factors such as the service-connected right ankle disability, ethanol use or blood disorder, if any, for the development of such condition.  The examiner stated that risk factors for the development of avascular necrosis include cryptogenic or unknown causes, but disability from the right ankle was not likely to explain a bilateral condition.  

Ethanol use was a risk factor, but the Veteran did not have any known blood disorders.  The examiner noted that embolic phenomena could cause avascular necrosis, but it was not likely, given the Veteran's history of aortic aneurysm, that this was related.  Rather, the examiner concluded that there was no obvious cause of the Veteran's condition.  He again stated that the injury decades before in 1970 would not explain the condition even in 1985, explaining that the window of diagnosis may be years, but no more than two years and certainly not 15 years.

The examiner also opined that the July 2003 opinion by Dr. Younger was not consistent with the clinical evidence of record.  This was because manifestation of avascular necrosis from the injury sustained in 1970s should have been expected well before 1985, particularly in months, if not within one to two years.

In summary, the VA examiner stated that it was unlikely, or less than a 50 percent probability, that the Veteran's bilateral avascular necrosis was causally or etiologically related to his military service.  The examiner specified that this opinion was rendered after careful thought, evaluation of the medical records, the examiner's discussion with the Veteran, knowledge of avascular necrosis, and worldwide literature search, as well as discussion with VA radiologists.

Upon consideration of all evidence of record, the Board notes that the Veteran is competent to report the nature of his injury during service, as the injury would be factual in nature.  See Barr, 21 Vet. App. 307-08; Jandreau, 492 F.3d at 1377.  However, the Board finds the Veteran's reports of falling from a two-story window and landing on both feet upright during service to be not credible.  Such statements are inconsistent with the contemporaneous evidence of record and with subsequent medical analysis, as well as with other statements made during this appeal.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (a witness's credibility may be impeached by a showing of interest, bias, or inconsistent statements).  

The Veteran is a layperson and, as such, he may be confused as to which bone is the tibia or the fibula, as they are both located in the lower leg.  See Dorland's Illustrated Medical Dictionary 712, 1952 (31st ed. 2007).  The Board also observes that many years have passed since the Veteran's service, and he may not accurately remember the date of his claimed injury, so the discrepancy of dates between August and October 1970 is not dispositive as to the Veteran's credibility.

In contrast, the Veteran would be expected to remember whether it was the right or the left lower leg that was fractured or broken during service.  Likewise, it would be reasonable to expect him to remember whether he fell out of a window from multiple stories above the ground, or whether he fell down some stairs or while simply walking down the street, and to remember the number of stories; and when he began receiving treatment after service.  He has reported a highly variable history with regard to all of these facts.

It was only in September 2010 that the Veteran claimed that he was intoxicated at the time of the 1970 injury, and that he and his girlfriend made up a story to tell the military providers that he fell down some steps instead of out of a window.  This was after his claim had been denied several times by the RO and the Board, and after the case was returned from the Court.  Given his varying and contradictory reports, his statements concerning the hip injuries he sustained in service are deemed to lack credibility.  

These statements were made under circumstances indicating bias or interest.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (lay testimony may not be ignored simply because the witness is an interested party, but such interest in the outcome may affect the credibility of testimony).

As summarized above, the service records dated from August 1970 through December 1970 consistently reflect that the Veteran fell down stairs or steps, and there was only injury to the right lower leg or ankle, including a spiral fracture of the right fibula.  There was no mention of any problems with the left leg, the feet or heels, or the hips or femur bones at that time.  Indeed, the first reference to any left leg problems was in 1974, and there are no reports of any hip or femur symptoms in the service records.  The Veteran appears to concede that his hip symptoms did not began until approximately a decade and a half after service.

There is also no corroboration of a fall from a window in either August or October 1970.  The Board finds the Veteran's contemporaneous statements as recorded in the service treatment records to be more probative than his statements many years later and for the purposes of this appeal.  In particular, the initial statements were made to receive accurate medical treatment, at the time of the actual injury, and over the course of several months.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made for the purposes of medical treatment may be afforded greater probative value because there is a strong motive to tell the truth in order to receive proper care).  Additionally, the Board notes that the Veteran reported during the March 2003 VA examination that he injured his leg in service while simply walking outside.  This is inconsistent with both the service records and his other statements during the course of this appeal as to the nature of the injury.  

The Veteran reported to Dr. Younger in 1996 and 2003, both many years after service, that he fell and landed upright and subsequently had symptoms.  However, the fact that Dr. Younger recorded these statements does not establish the occurrence of that event or injury many years earlier, or that the current injuries resulted from such a fall.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) ("[A] bare transcription of a lay history is not transformed into 'competent medical evidence' merely because the transcriber happens to be a medical professional.")  Further, there is no indication that Dr. Younger reviewed the service records.  Additionally, the September 2010 VA examiner noted that the Veteran's reports of falling from some height and landing on both feet were suspect given the lack of any indication of injury to the feet or heels, based on medical literature concerning similar mechanism of injury.  

As such, for the foregoing reasons, the Board finds the Veteran's reports of falling and landing upright on his feet during service to be not credible.  Moreover, the more probative evidence of record does not establish a link between the current disability and service even if the Board were to assume that the Veteran did land upright on both feet after the fall in service.  In this regard, the September 2010 VA examiner acknowledged the conflicting evidence concerning the timing and mechanism of the Veteran's in-service injury, and he opined that the Veteran's avascular necrosis was unlikely related his in-service injury even with consideration of the reported fall from a window and landing upright on both legs in 1970.  

The Board finds the opinions provided by the September 2010 VA examiner to be highly probative, as they were definitive, based upon a complete review of the entire claims file, including both the medical and lay evidence, and supported by well-reasoned explanation.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).  

Significantly, the September 2010 VA examiner also explained why the July 2003 opinion by Dr. Younger was not consistent with the available evidence and medical principles.  The Board notes that the initial favorable opinion by the June 2004 VA examiner was based on the reasoning provided by Dr. Younger.  The September 2010 VA examiner's opinions and explanations as to the possible causes and timing of onset of symptoms and diagnosis of avascular necrosis (or within two years after injury) are also consistent with the medical article submitted by the Veteran.  

The Board acknowledges Dr. Younger's statement that there might be a period of minimal symptoms followed by significant increase as the condition progressed.  Dr. Young did not comment on how long this period of quiescence would last, but the internet article provided by the Veteran and the other medical opinions in the record show that, at most, avascular necrosis would be manifest within two years after the trauma.  The Veteran's own history shows that the onset was many years after the claimed in-service trauma.

However, Dr. Younger does not appear to have considered that the Veteran did not report observable hip or femur symptoms until decades after the injury during service in 1970.  In contrast, the September 2010 VA examiner's findings are consistent with the Board's credibility findings herein as to the timing of the Veteran's symptoms, as discussed below.  Further, this VA examiner offered his opinions with consideration of the Veteran's reports of medical treatment and diagnosis after service in the mid-1980s despite the lack of corroborating records.

The Board notes that the Veteran is competent to report continuous pain and other observable symptomatology after injury during service.  See Barr, 21 Vet. App. 307-08; Jandreau, 492 F.3d at 1377.  However, to the extent that the Veteran asserts that he had continuous symptoms after 1970, or that he began to have observable symptoms including pain within two years after the injury, the Board finds these statements to be not credible.  Such statements are inconsistent with the other evidence of record (including both during and after service), and they were made many years after the purported injuries under circumstances indicating interest or bias.  See Caluza, 7 Vet. App. at 511; Cartright, 2 Vet. App. at 25.  

Specifically, the Veteran's descriptions to Dr. Younger in 1996 and 2003 only indicate generally that his hip symptoms started "sometime" or "a few years" after falling in service.  Although there are some inconsistencies, the Veteran has generally reported treatment during service in 1970 and then in 1976 and 1978.  Further, while he states that he was treated for the bilateral femurs or hips at Bergstrom AFB in 1978, he points to records concerning the right ankle in 1976 and 1978, including at Bergstrom AFB.  See January 2004 statement and attached service records.  Although the Veteran sought treatment for many other conditions in service, including within the months and years after 1970, there are no complaints of pain or other symptoms in the hips or femurs.  The Board finds the contemporaneous service treatment records to be more probative in this regard.

The Court noted in its decision that the "factual basis concerning [the Veteran's] in-service injury or injuries is extremely muddled."  Slip. Op. at 4.  The Court went on to note the "multiple stories" concerning the incidents of injuries in service.  Id.  The muddled state of the record is due to the "multiple stories" provided by the Veteran.  Dr. Younger's opinion was based on the Veteran's reports of hip injuries in service, which as explained above have been found to lack credibility.  Accordingly, the medical opinion based on those reports is of little probative value.

Additionally, no clinical abnormalities were found during service examinations, including at the May 1978 separation examination.  While the Veteran complained of right ankle pain between that examination and his discharge from service in August 1978, he did not mention any femur or hip problems at that time.  Thereafter, the Veteran was afforded VA examinations in July 1979 and December 1982 in connection with prior claims.  He complained of right ankle injuries and symptoms in July 1979, but there was no reference to any problems with the hips or femur bones during either examination.  The Veteran had normal range of motion of the lower extremities in July 1979, and there was again no limitation of motion, as well as no soreness or edema, in the extremities in December 1982.  The Veteran has reported the onset of symptoms of the current disability many years after service, and thus, there is no indication of a continuity of symptomatology.

The contemporaneous medical records during service and shortly after separation from service are more probative of the actual history than the Veteran's statements which have not been deemed credible.

For the foregoing reasons, the Board finds that the Veteran did not have symptoms in the hips or femurs until many years after his 1970 injury or service discharge.  

The probative value of the September 2010 VA examiner's opinions outweigh the other medical evidence of record in this regard.  In particular, the VA examiner considered both the lay and medical evidence of record, including the other medical nexus opinions.  The examiner provided well-reasoned explanations based on the specific facts in the Veteran's case and pertinent medical literature, and even considering the conflicting evidence concerning the mechanism and nature of the injury in service and the timing of symptoms.

The Board has also considered whether service connection is warranted on a presumptive basis.  In this regard, although avascular necrosis is not a disorder that is subject to presumptive service connection, the Veteran has also been diagnosed as having  arthritis (or degenerative joint disease) of both hips related to avascular necrosis.  

Nevertheless, the evidence does not establish a diagnosis of arthritis during service or to a compensable degree within one year following service.  Rather, as discussed above, there were no clinical abnormalities at the Veteran's separation from service in 1978, or during VA examinations in 1979 and 1982.  Further, the more probative evidence of record establishes that he did not have observable symptoms of hip pain until many years after service.  Therefore, presumptive service connection is not warranted.  See 38 C.F.R. §§ 3.307, 3.309.

In sum, the evidence is against finding a listed chronic disease during the Veteran's service or to a compensable degree within one year after service; or a link between avascular necrosis of the hips and femurs.  As such, the preponderance of the evidence is against service connection.  The benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 C.F.R. § 3.102.


ORDER

Service connection for avascular necrosis of both hips and femurs, status post bilateral hip replacements, is denied.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


